
	
		II
		110th CONGRESS
		1st Session
		S. 2076
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to require the President
		  to designate certain geographical areas as national renewable energy zones, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Renewable Energy and
			 Economic Development Act.
		2.FindingsCongress finds that—
			(1)electricity
			 produced from renewable resources—
				(A)helps to reduce
			 emissions of greenhouse gases and other air pollutants;
				(B)enhances national
			 energy security;
				(C)conserves water
			 and finite resources; and
				(D)provides
			 substantial economic benefits, including job creation and technology
			 development;
				(2)the potential
			 exists for a far greater percentage of electricity generation in the United
			 States to be achieved through the use of renewable resources, as compared to
			 the percentage of electricity generation using renewable resources in existence
			 as of the date of enactment of this Act;
			(3)many of the best
			 potential renewable energy resources are located in rural areas far from
			 population centers;
			(4)the lack of
			 adequate electric transmission capacity is a primary obstacle to the
			 development of electric generation facilities fueled by renewable energy
			 resources;
			(5)the economies of
			 many rural areas would substantially benefit from the increased development of
			 water-efficient electric generation facilities fueled by renewable energy
			 resources;
			(6)more efficient
			 use of existing transmission capacity, better integration of resources, and
			 greater investments in distributed generation and off-grid solutions may
			 increase the availability of transmission and distribution capacity for adding
			 renewable resources and help keep ratepayer costs low;
			(7)the Federal
			 Government has not adequately invested in or implemented an integrated approach
			 to accelerating the development, commercialization, and deployment of renewable
			 energy technologies and renewable electricity generation, including through
			 enhancing distributed generation or through vehicle- and transportation-sector
			 use; and
			(8)it is in the
			 national interest for the Federal Government to implement policies that would
			 enhance the quantity of electric transmission capacity available to take full
			 advantage of the renewable energy resources available to generate electricity,
			 and to more fully integrate renewable energy into the energy policies of the
			 United States, and to address the tremendous national security and global
			 warming challenges of the United States.
			3.National
			 renewable energy zones
			(a)In
			 generalTitle II of the
			 Federal Power Act (16 U.S.C. 824 et seq.) is amended—
				(1)by inserting before the section heading of
			 section 201 (16 U.S.C. 824 et seq.) the following:
					
						ARegulation of
				electric utility
				companies
						;
					and(2)by adding at the
			 end the following:
					
						BNational
				renewable energy zones
							231.DefinitionsIn this subpart:
								(1)Biomass
									(A)In
				generalThe term biomass means—
										(i)any lignin waste
				material that is segregated from other waste materials and is determined to be
				nonhazardous by the Administrator of the Environmental Protection Agency;
				and
										(ii)any solid,
				nonhazardous, cellulosic material that is derived from—
											(I)mill residue,
				precommercial thinnings, slash, brush, or nonmerchantable material;
											(II)solid wood waste
				materials, including a waste pallet, a crate, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings;
											(III)agriculture
				waste, including an orchard tree crop, a vineyard, a grain, a legume, sugar,
				other crop byproducts or residues, and livestock waste nutrients; or
											(IV)a plant that is
				grown exclusively as a fuel for the production of electricity.
											(B)InclusionsThe
				term biomass includes animal waste that is converted to a fuel
				rather than directly combusted, the residue of which is converted to a
				biological fertilizer, oil, or activated carbon.
									(C)ExclusionsThe
				term biomass does not include—
										(i)municipal solid
				waste;
										(ii)paper that is
				commonly recycled; or
										(iii)pressure-treated,
				chemically-treated, or painted wood waste.
										(2)CommissionThe
				term Commission means the Federal Energy Regulatory
				Commission.
								(3)Distributed
				generationThe term distributed generation
				means—
									(A)reduced
				electricity consumption from the electric grid because of use by a customer of
				renewable energy generated at a customer site; and
									(B)electricity or
				thermal energy production from a renewable energy resource for a customer that
				is not connected to an electric grid or thermal energy source pipeline.
									(4)Electricity
				consuming areaThe term electricity consuming area
				means the area within which electric energy would be consumed if new
				high-voltage electric transmission facilities were to be constructed to access
				renewable electricity in a national renewable energy zone.
								(5)Electricity
				from renewable energyThe term electricity from renewable
				energy means—
									(A)electric energy
				generated from solar energy, wind, biomass, landfill gas, the ocean (including
				tidal, wave, current, and thermal energy), geothermal energy, or municipal
				solid waste; or
									(B)new hydroelectric
				generation capacity achieved from increased efficiency, or an addition of new
				capacity, at an existing hydroelectric project.
									(6)Federal
				transmitting utilityThe term Federal transmitting
				utility means—
									(A)a Federal power
				marketing agency that owns or operates an electric transmission facility;
				and
									(B)the Tennessee
				Valley Authority.
									(7)Fuel cell
				vehicleThe term fuel cell vehicle means an onroad
				vehicle or nonroad vehicle that uses a fuel cell (as defined in section 803 of
				the Spark M. Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
								(8)Grid-enabled
				vehicleThe term grid-enabled vehicle means an
				electric drive vehicle or fuel cell vehicle that has the ability to communicate
				electronically with an electric power provider or with a localized energy
				storage system with respect to charging and discharging an onboard energy
				storage device, such as a battery.
								(9)High-voltage
				electric transmission facilityThe term high-voltage
				electric transmission facility means an electric transmission facility
				that—
									(A)is necessary for
				the transmission of electric power from a national renewable energy zone to an
				electricity-consuming area in interstate commerce; and
									(B)has a capacity in
				excess of 200 kilovolts.
									(10)Indian
				landThe term Indian land means—
									(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
									(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was, on the date of enactment of this subpart—
										(i)held in trust by
				the United States for the benefit of any Indian tribe or individual; or
										(ii)held by any
				Indian tribe or individual subject to restriction by the United States against
				alienation;
										(C)any dependent
				Indian community; and
									(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement Act
				(42 U.S.C. 1601 et seq.).
									(11)Network
				upgradeThe term network upgrade means an addition,
				modification, or upgrade to the transmission system of a transmission provider
				required at or beyond the point at which the generator interconnects to the
				transmission system of the transmission provider to accommodate the
				interconnection of 1 or more generation facilities to the transmission system
				of the transmission provider.
								(12)Renewable
				electricity connection facility
									(A)In
				generalThe term renewable electricity connection
				facility means an electricity generation or transmission facility that
				uses renewable energy sources.
									(B)InclusionsThe
				term renewable electricity connection facility includes inverters,
				substations, transformers, switching units, storage units and related
				facilities, and other electrical equipment necessary for the development,
				siting, transmission, storage, and interconnection of electricity generated
				from renewable energy sources.
									(13)Renewable
				energy creditThe term renewable energy credit means
				a unique instrument representing 1 or more units of electricity generated from
				renewable energy that is designated by a widely-recognized certification
				organization approved by the Commission or the Secretary of Energy.
								(14)Renewable
				energy trunkline
									(A)In
				generalThe term renewable energy trunkline means
				all transmission facilities and equipment within a national renewable energy
				zone owned, controlled, or operated by a transmission provider that is used to
				deliver electricity from renewable energy to the point at which the facility
				connects to a high-voltage transmission facility, including any modifications,
				additions or upgrades to the facilities and equipment, at a voltage of 115
				kilovolts or more.
									(B)ExclusionThe
				term renewable energy trunkline does not include a network
				upgrade.
									232.Designation of
				national renewable energy zones
								(a)Designations
									(1)In
				generalExcept as provided in
				paragraph (2), not later than 1 year after the date of enactment of this
				subpart, the President shall designate as a national renewable energy zone each
				geographical area that, as determined by the President—
										(A)has the potential
				to generate in excess of 1 gigawatt of electricity from renewable energy, a
				significant portion of which could be generated in a rural area or on Federal
				land within the geographical area;
										(B)has an
				insufficient level of electric transmission capacity to achieve the potential
				described in subparagraph (A); and
										(C)has the
				capability to contain additional renewable energy electric generating
				facilities that would generate electricity consumed in 1 or more electricity
				consuming areas if there were a sufficient level of transmission
				capacity.
										(2)ExclusionsThe
				President shall not include in any national renewable energy zone designated
				under paragraph (1) any Federal land that (as of the date of enactment of this
				subpart) is designated as a wilderness study area, national park, national
				monument, national wildlife refuge, or area of critical environmental concern,
				if the Federal land is subject to protective management policies that are
				inconsistent with energy development.
									(b)Renewable
				energy requirementsIn making the designations required by
				subsection (a), the President shall take into account Federal and State
				requirements for utilities to incorporate renewable energy as part of the load
				of electric generating facilities.
								(c)ConsultationBefore
				making any designation under subsection (a), the President shall consult
				with—
									(1)the Governors of
				affected States;
									(2)the
				public;
									(3)public and
				private electricity and transmission utilities and cooperatives;
									(4)public utilities
				commissions and regional electricity planning organizations;
									(5)Federal and State
				land management and energy and environmental agencies;
									(6)renewable energy
				companies;
									(7)local government
				officials;
									(8)renewable energy
				and energy efficiency interest groups;
									(9)Indian tribes;
				and
									(10)environmental
				protection and land, water, and wildlife conservation groups.
									(d)RecommendationsNot
				sooner than 3 years after the date of enactment of this subpart, and
				triennially thereafter, the Secretary of Energy and the Federal transmitting
				utilities, in cooperation with the Director of the Bureau of Land Management,
				the Director of the United States Geological Survey, the Commissioner of
				Reclamation, the Director of the Forest Service, the Director of the United
				States Fish and Wildlife Service, and the Secretary of Defense, and after
				consultation with the Governors of the States, shall recommend to the President
				and Congress—
									(1)specific areas
				with the greatest potential for environmentally acceptable renewable energy
				resource development; and
									(2)any modifications
				of laws (including regulations) and resource management plans necessary to
				fully achieve that potential, including identifying improvements to permit
				application processes involving military and civilian agencies.
									(e)Revision of
				designationsBased on the recommendations received under
				subsection (d), the President may revise the designations made under subsection
				(a), as appropriate.
								233.Encouraging
				clean energy development in national renewable energy zones
								(a)Cost
				recoveryThe Commission shall promulgate such regulations as are
				necessary to ensure that a public utility transmission provider that finances a
				high-voltage electric transmission facility or other renewable electricity
				connection facility located in 2 or more States and added in a national
				renewable energy zone after the date of enactment of this subpart recovers all
				prudently incurred costs, and a reasonable return on equity, associated with
				the new transmission capacity.
								(b)Alternative
				transmission financing mechanism
									(1)In
				generalThe Commission shall permit a renewable energy trunkline
				built by a public utility transmission provider in a national renewable energy
				zone to be initially funded through a transmission charge imposed on all
				transmission customers of the transmission provider or, if the renewable energy
				trunkline is built in an area served by a regional transmission organization or
				independent system operator, all of the transmission customers of the
				transmission operator, if the Commission finds that—
										(A)the renewable
				energy resources that would use the renewable energy trunkline are remote from
				the grid and load centers;
										(B)the renewable
				energy trunkline will likely result in multiple individual renewable energy
				electric generation projects being developed by multiple competing developers;
				and
										(C)the renewable
				energy trunkline has at least 1 project subscribed through an executed
				generation interconnection agreement with the transmission provider and has
				tangible demonstration of additional interest.
										(2)New electric
				generation projectsAs new electric generation projects are
				constructed and interconnected to the renewable energy trunkline, the
				transmission services contract holder for the generation project shall, on a
				prospective basis, pay a pro rata share of the facility costs of the renewable
				energy trunkline, thus reducing the effect on the rates of customers of the
				public utility transmission provider.
									(c)Federal
				transmitting utilities
									(1)In
				generalNot later than 1 year after the designation of a national
				renewable energy zone, a Federal transmitting utility that owns or operates 1
				or more electric transmission facilities in a State with a national renewable
				energy zone shall identify specific additional high-voltage or other renewable
				electricity connection facilities required to substantially increase the
				generation of electricity from renewable energy in the national renewable
				energy zone.
									(2)Lack of private
				fundsIf, by the date that is 3 years after the date of enactment
				of this subpart, no privately-funded entity has committed to financing (through
				self-financing or through a third-party financing arrangement with a Federal
				transmitting utility) to ensure the construction and operation of a
				high-voltage or other renewable electricity connection facility identified
				pursuant to paragraph (1) by a specified date, the Federal transmitting utility
				responsible for the identification shall finance such a transmission facility
				if the Federal transmitting utility has sufficient bonding authority under
				paragraph (3).
									(3)Bonding
				authority
										(A)In
				generalIn addition to any other authority to issue and sell
				bonds, notes, and other evidence of indebtedness, a Federal transmitting
				utility may issue and sell bonds, notes, and other evidence of indebtedness in
				an amount not to exceed, at any 1 time, an aggregate outstanding balance of
				$10,000,000,000, to finance the construction of transmission facilities
				identified pursuant to paragraph (1) for the principal purposes of—
											(i)increasing the
				generation of electricity from renewable energy; and
											(ii)conveying that
				electricity to an electricity consuming area.
											(B)Recovery of
				costsA Federal transmitting utility shall recover the costs of
				renewable electricity connection facilities financed pursuant to paragraph (2)
				from entities using the transmission facilities over a period of 50
				years.
										(C)Nonliability of
				certain customersIndividuals and entities that, as of the date
				of enactment of this subpart, are customers of a Federal transmitting utility
				shall not be liable for the costs, in the form of increased rates charged for
				electricity or transmission, of renewable electricity connection facilities
				constructed pursuant to this section, except to the extent the customers are
				treated in a manner similar to all other users of the renewable electricity
				connection facilities.
										(d)Operation of
				high-voltage transmission lines using renewable energy resources
									(1)Public
				utilities financing limitationThe regulations promulgated
				pursuant to this section shall, to the maximum extent practicable, ensure that
				not less than 75 percent of the capacity of any high-voltage transmission lines
				financed pursuant to subsection (c) is used for electricity from renewable
				energy.
									(2)Non-public
				utilities access limitationNotwithstanding section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926), the Commission shall promulgate
				regulations to ensure, to the maximum extent practicable, that not less than 75
				percent of the capacity of high-voltage transmission facilities sited primarily
				or partially on Federal land and constructed after the date of enactment of
				this subpart is used for electricity from renewable energy.
									234.Federal power
				marketing agencies
								(a)Promotion of
				renewable energy and energy efficiencyEach Federal transmitting
				utility shall—
									(1)identify and take
				steps to promote energy conservation and renewable energy electric resource
				development in the regions served by the Federal transmitting utility;
									(2)use the
				purchasing power of the Federal transmitting utility to acquire, on behalf of
				the Federal Government, electricity from renewable energy and renewable energy
				credits in sufficient quantities to meet the requirements of section 203 of the
				Energy Policy Act of 2005 (42 U.S.C. 15852); and
									(3)identify
				opportunities to promote the development of facilities generating electricity
				from renewable energy on Indian land.
									(b)Wind
				integration programsThe Bonneville Power Administration and the
				Western Area Power Administration shall each establish a program focusing on
				the improvement of the integration of wind energy into the transmission grids
				of those Administrations through the development of transmission products,
				including through the use of Federal hydropower resources, that—
									(1)take into account
				the intermittent nature of wind electric generation; and
									(2)do not impair
				electric reliability.
									(c)Solar
				integration programEach of the Federal Power Administrations and
				the Tennessee Valley Authority shall establish a program to carry out projects
				focusing on the integration of solar energy, through photovoltaic concentrating
				solar systems and other forms and systems, into the respective transmission
				grids and into remote and distributed applications in the respective service
				territories of the Federal Power Administrations and Tennessee Valley
				Authority, that—
									(1)take into account
				the solar energy cycle;
									(2)maximize the use
				of Federal land for generation or energy storage, where appropriate; and
									(3)do not impair
				electric reliability.
									(d)Geothermal
				integration programThe Bonneville Power Administration and the
				Western Area Power Administration shall establish a joint program to carry out
				projects focusing on the development and integration of geothermal energy
				resources into the respective transmission grids of the Bonneville Power
				Administration and the Western Area Power Administration, as well as non-grid,
				distributed applications in those service territories, including projects
				combining geothermal energy resources with biofuels production or other
				industrial or commercial uses requiring process heat inputs, that—
									(1)maximize the use
				of Federal land for the projects and activities;
									(2)displace fossil
				fuel baseload generation or petroleum imports; and
									(3)improve electric
				reliability.
									(e)Renewable
				electricity and energy security projects
									(1)In
				generalThe Federal transmitting utilities, shall, in
				consultation with the Commission, the Secretary, the National Association of
				Regulatory Utility Commissioners, and such other individuals and entities as
				are necessary, undertake geographically diverse projects within the respective
				service territories of the utilities to acquire and demonstrate grid-enabled
				and nongrid-enabled plug-in electric and hybrid electric vehicles and related
				technologies as part of their fleets of vehicles.
									(2)Increase in
				renewable energy useTo the maximum extent practicable, each
				project conducted pursuant to any of subsections (b) through (d) shall include
				a component to develop vehicle technology, utility systems, batteries, power
				electronics, or such other related devices as are able to substitute, as the
				main fuel source for vehicles, transportation-sector petroleum consumption with
				electricity from renewable energy sources.
									235.Relationship
				to other lawsNothing in this
				subpart supersedes or affects any Federal environmental, public health or
				public land protection, or historic preservation law, including—
								(1)the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.);
								(2)the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.); and
								(3)the National Historic Preservation Act (16
				U.S.C. 470 et
				seq.).
								.
				(b)Transmission
			 cost allocationSection 206 of the Federal Power Act (16 U.S.C.
			 824e) is amended by adding at the end the following:
				
					(f)Transmission
				cost allocation
						(1)In
				generalNot later than 180 days after the date on which the
				President designates an area as a national renewable energy zone under section
				232, the State utility commissions or other appropriate bodies having
				jurisdiction over the public utilities providing service in the national
				renewable energy zone or an adjacent electricity consuming area may jointly
				propose to the Commission a cost allocation plan for high-voltage electric
				transmission facilities built by a public utility transmission provider that
				would serve the electricity consuming area.
						(2)ApprovalThe
				Commission may approve a plan proposed under paragraph (1) if the Commission
				determines that—
							(A)taking into
				account the users of the transmission facilities, the plan will result in rates
				that are just and reasonable and not unduly discriminatory or preferential;
				and
							(B)the plan would
				not unduly inhibit the development of renewable energy electric generation
				projects.
							(3)Cost
				allocationUnless a plan is approved by the Commission under
				paragraph (2), the Commission shall fairly allocate the costs of new
				high-voltage electric transmission facilities built in the area by 1 or more
				public utility transmission providers (recognizing the national and regional
				benefits associated with increased access to electricity from renewable energy)
				pursuant to a rolled-in transmission charge.
						(4)Federal
				transmitting utilityNothing in this subsection expands, directly
				or indirectly, the jurisdiction of the Commission with respect to any Federal
				transmitting
				utility.
						.
			(c)Conforming
			 amendments
				(1)Section 3 of the
			 Federal Power Act (42 U.S.C. 796) is amended by adding at the end the
			 following:
					
						(30)Electric drive
				vehicle
							(A)In
				generalThe term electric drive vehicle means a
				vehicle that uses—
								(i)an electric motor
				for all or part of the motive power of the vehicle; and
								(ii)off-board
				electricity wherever practicable.
								(B)InclusionsThe
				term electric drive vehicle includes—
								(i)a
				battery electric vehicle;
								(ii)a plug-in hybrid
				electric vehicle; and
								(iii)a plug-in
				hybrid fuel cell
				vehicle.
								.
				(2)Subpart A of part
			 II of the Federal Power Act (as redesignated by subsection (a)) is
			 amended—
					(A)in the heading of
			 section 201, by striking part and inserting subpart; and
					(B)by striking
			 this Part each place it appears and inserting this
			 subpart.
					
